Citation Nr: 1243328	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from an August 2000 aortic valve replacement performed at the Washington, DC VA Medical Center (VAMC). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1980 to March 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  

The Board remanded this claim in December 2007, October 2009, and January 2011 for further development.  That development has been completed and it now returns for appellate review. 

The Board notes that this claim was previously before a Veterans Law Judge (VLJ) who is no longer employed at the Board, and has been reassigned to the undersigned VLJ. 


FINDING OF FACT

The competent evidence of record does not show that the Veteran has additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when it performed the August 2000 aortic heart valve replacement at the Washington DC VAMC, that there was lack of informed consent, or that additional disability was caused by an event not reasonably foreseeable resulting from that procedure.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an aortic valve replacement performed at the Washington DC VAMC in August 2000 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a May 2001 letter informed the Veteran of the basic requirements for substantiating a claim under the provisions of 38 U.S.C.A. § 1151 and provided notice of the Veteran's and VA's respective responsibilities for obtaining evidence in support of his claim.  Moreover, in accordance with the Board's December 2007 remand directive, a November 2008 letter was sent to the Veteran which notified him of the specific requirements for establishing entitlement to benefits under 38 U.S.C.A. § 1151, and further notified him of how VA determines the degree of disability and the effective date assigned a service-connected disability, the types of evidence which could help support his claim, and the Veteran's and VA's respective responsibilities for obtaining such evidence.  This letter was followed by readjudication of the Veteran's claim in supplemental statements of the case (SSOC's) dated in August 2009 and September 2012.  See Mayfield, 499 F.3d at 1323.  Accordingly, the Board concludes that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  In accordance with the Board's October 2009 and January 2011 remand directives, VA handwritten treatment records, including, most pertinently, his signed August 2000 consent form for the August 2000 aortic valve replacement, have been obtained and are in the file.  A November 2006 neuropsychological evaluation report by Johns Hopkins School of Medicine, and a July 2010 medical assessment report from Delaware Health and Social Services are also in the file.  The Veteran was also provided an opportunity to identify additional relevant information and evidence in a December 2009 letter, as instructed in the Board's October 2009 remand directives.  He has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  As such, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's October 2009 and January 2011 remand directives, the RO provided the Veteran with an appropriate heart examination in February 2011, which was supplemented by a September 2011 addendum opinion following the examiner's review of additional evidence associated with the file.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and relevant medical history, examined the Veteran, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  As such, the Board finds that the February 2011 VA examination report and September 2011 addendum opinion are sufficient to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  The Board notes that VA examinations were also performed in August 2001 and August 2009, and a medical opinion by a VA cardiologist was provided in July 2010.  

The Board notes that in an October 2012 informal hearing presentation, the Veteran's representative argued that the VA examiner's opinion was not adequate because insofar as the examiner found that the Veteran did not have additional disability due to the August 2000 VA aortic valve replacement, he did not account for the fact that the Veteran had to undergo a second valve replacement in January 2001, and also did not account for additional disability which may have been present at an earlier point during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that the claimant have a current disability in order to be entitled to service connection is satisfied when a disability is shown at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).  

The Board disagrees.  As the examiner stated in the September 2011 addendum opinion, leaking associated with infection is a known complication of prosthetic valve implantation, and indeed the Veteran was notified prior to the operation that infection and bleeding were possible consequences of the procedure.  The examiner reviewed the operation report and the treatment records both prior to and after the August 2000 operation, and found no evidence that the procedure was improperly performed.  Rather, the examiner found that the Veteran had a significant heart disorder prior to the operation, and that his ongoing heart problems thereafter were due to this underlying disorder, as will be discussed in more detail below.  With regard to the argument that the August 2000 valve replacement was performed improperly because a second valve replacement was required in January 2001, neither the Veteran nor his representative have been shown to have the medical training or expertise necessary to render a competent opinion as to whether the procedure was improperly performed, as such a determination is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As noted, the examiner did not find that the procedure was performed improperly, and stated that leaking and infection were known complications of a valve replacement.  The examiner found that any current heart disorder was due to the Veteran's underlying condition and not a result of the August 2000 valve replacement.  For these reasons, the Board finds that the VA examination report and addendum opinion are adequate for making a decision on this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As noted earlier, the Board has remanded this claim several times for additional development.  For the reason discussed above, the Board finds that there has been substantial compliance with all its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Analysis

The Veteran argues that he is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from an aortic valve replacement performed by VA at the Washington DC VAMC in August 2000.  For the following reasons, the Board finds that compensation is not warranted under 38 U.S.C.A. § 1151. 

Because the Veteran's claim for benefits under 38 U.S.C.A. § 1151 was filed after October 1, 1997, the current version of that statute and its implementing regulations applies.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998). 

Under section 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2012).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

The Board finds that the competent evidence of record does not show that the Veteran has additional disability resulting from the August 2000 aortic valve replacement due to any fault on the part of VA-to include failure to provide the degree of care that would be expected of a reasonable health care provider-or due to an event not reasonably foreseeable; or that the procedure was performed without the Veteran's informed consent.  

The VA treatment records show that in August 2000 the Veteran was diagnosed with a heart murmur and aortic insufficiency, with a finding of severe aortic regurgitation based on the results of an echocardiogram.  He had an estimated ejection fraction of 55 percent.  His symptoms consisted of shortness of breath and chest pain after exertion.  The treating physician concluded that the Veteran had aortic valve disease and that aortic valve replacement was warranted.  Because the Veteran had a history of suicide attempts, alcoholism, and unstable self care, it was determined that "the best choice for a valve medically, clinically, and for safety and function" would be a bioprosthetic valve which would not require the use of blood thinners, but would necessitate another operation in about ten to twelve years.  The alternative was to implant a mechanical valve which would last the Veteran's life time but would also require the life-long use of anticoagulation medication (Coumadin).  There was a concern that the Veteran would not be able to reliably monitor his anticoagulation levels, and that liver damage due to alcohol drinking would place him at further risk.  Moreover, there was a potential for lethal hemorrhage due to the use of anticoagulation medication if the Veteran made another suicide attempt.  It was noted that the case was discussed with the Veteran "in detail," and that these two options and their aforementioned consequences were presented to the Veteran.  The Veteran opted for the bioprosthetic valve with the potential of having to undergo another operation in the future.  Moreover, it was noted that he understood the risk of bleeding and infection, as well as renal failure, stroke, respiratory failure, and death, and agreed to proceed with the operation.  

An August 2000 informed consent form is also of record for "A.V.R." (aortic valve replacement).  The form states that the Veteran was awake and alert, that the risks and benefits of, and alternatives to the procedure were discussed with the Veteran in language understandable to him, that the Veteran had an opportunity to ask questions and indicate comprehension of the discussion, that he freely consented to the procedure without duress or coercion, and that the consequences of not undergoing the procedure were discussed.  The Veteran and a witness also signed an August 2000 consent form for aortic valve replacement in which it was stated that the nature and purpose of the procedure, possible alternative methods of treatment, the risks involved, and possible complications were fully explained to him, and that he acknowledged that no guarantees had been made to him concerning the results of the operation or procedure.  

The aortic valve replacement was performed on August 21, 2000 and the operation report and hospitalization records are in the file. 

A September 2000 VA treatment record reflects that the Veteran had done well during the surgery, but that a month later complained of weakness and feeling a little dizzy.  He was put on a monitor which showed that he was in atrial fibrillation with a fast ventricular response.  He was found to have a left bundle branch block.  

An October 2000 VA echocardiogram showed a large pericardial effusion, relatively severe mitral valve regurgitation, and a moderate perivalvular leak from his recently implanted aortic valve.  

The VA treatment records show that the Veteran was put on a Cardizem drip and initially did well, but later went into a severe wide complex tachycardia and was hospitalized at the Baltimore VAMC for about a month, where he continued to experience heart symptoms, to include irregular heartbeats.  The Veteran was discharged pending a determination as to whether further treatment was warranted, to include repeat valvular surgery or a heart transplant. 

In January 2001, the Veteran was again hospitalized at VA with a valve which was "now 'leaking' again."  He reported symptoms of chest pain, shortness of breath, and dizziness when standing.  An echocardiogram showed a dilated left ventricular chamber with moderate to severely reduced function and mild aortic insufficiency.  The Veteran also had a thickened mitral valve with moderate to severe mitral regurgitation.  

A January 2001 VA treatment record shows that the Veteran had moderate to severely reduced function of the left ventricle chamber, with an estimated ejection fraction of 25 percent.  

The Veteran underwent a second operation on January 18, 2001 at the Richmond, Virginia VAMC.  The operation report states that the Veteran had previously undergone aortic valve replacement and that after the surgery the Veteran presented with severe peri-prosthetic aortic regurgitation and a ventricular ejection fraction of 20 percent with severe mitral regurgitation.  During the operation, a very large periprosthetic dehiscence was observed upon opening the aortic root, which the surgeon thought might be due to low-grade endocarditis.  The surgeon excised all of the tissue and replaced it with an allograft.  

Several days later, a January 2001 VA treatment record reflects that the Veteran's left ejection fraction was approximately 30 percent, and that he had left atrium enlargement. 

A March 2001 VA chest x-ray showed that the heart was enlarged but no acute cardiac abnormalities were observed. 

An April 2001 VA treatment record reflects a notation stating that the Veteran underwent the January 2001 aortic root valve replacement "probably because [the] first valve [was] infected."  

Another April 2001 VA treatment record reflects that a pacemaker was implanted later that month when it was found that the Veteran continued to have a wide left bundle branch block and irregular heartbeats, and was "markedly limited" by symptoms of fatigue and shortness of breath which prevented him from returning to work.  

In May 2001, the Veteran underwent an ablation procedure of the left bundle branch due to continued arrhythmia.  The May 2001 discharge summary reflects final diagnoses of congestive heart failure, status post aortic valve replacement and dilated cardiomyopathy.  His most recent ejection fraction was 20 percent. 

A June 2001 VA treatment record states that the Veteran had a normal functioning prosthetic aortic valve, with ejection fraction of approximately 40 percent. 

A July 2001 VA chest x-ray showed "no acute disease." 

In August 2001, a VA examination was performed in connection with this claim.  In the examination report, the examiner noted that following the August 2000 aortic valve replacement, the Veteran had complications resulting from the porcine aortic valve, but it was not clear whether his symptoms were related to leakage of blood from the valve or whether he had an infection.  The Veteran reported that he got tired and felt weak, and also had pain in the left side of the chest.  On examination, a faint systolic murmur was noted over the precordium radiating to the neck.  The examiner diagnosed the Veteran with aortic valve disease, status post aortic valve replacement times two.  The examiner also diagnosed episodic tachycardias, including ventricular tachycardia treated with ablation and insertion of a pacemaker.  The Veteran did not have acute congestive heart failure.  The examiner concluded that the Veteran's current problems were related to heart disease aggravated by environmental conditions.  

In an August 2009 VA examination report, the examiner noted that the Veteran had a history of aortic insufficiency diagnosed in 2000 and underwent an aortic valve replacement at VA.  Thereafter, the Veteran developed symptoms of heart failure and had a perivalvular aortic valve leak, and later underwent a second aortic valve replacement with aortic root graft "repair/replacement."  The Veteran did not currently have chest pain or shortness of breath, or problems related to cardiac function.  It was noted that the Veteran's ejection fraction had risen to 60 percent according to a recent echocardiogram.  The examiner diagnosed the Veteran with status post aortic valve replacement times two, history of congestive heart failure, and status post pace maker.  The examiner noted that perivalvular leak can occur at times postoperatively.  In this case, during the second operation, the Veteran's perivalvular leak was corrected by an aortic root graft replacement, and currently the Veteran did not appear to have any worsening cardiac condition.  Thus, the examiner concluded that the Veteran's disability had not increased at all.

A July 2010 VA medical opinion by a VA cardiologist who reviewed pertinent medical record (as enumerated in the opinion) states that the Veteran did not have additional chronic disability due to the August 2000 aortic valve replacement.  The cardiologist explained that prior to the surgeries the Veteran had significant aortic insufficiency, which was "eventually successfully treated after the second heart surgery."  It was noted that during the course of treatment the Veteran did develop a cardiomyopathy which could be considered a chronic disability had it persisted.  However, the cardiomyopathy had resolved as the Veteran's most recent ejection fraction of 60 percent was normal.  The examiner further found that even if the Veteran's cardiomyopathy had persisted, the etiology of it was unclear.  One possibility was that the cardiomyopathy was related to the recurrence of aortic insufficiency after the first surgery because of the paravalvular leak.  However, even if this were the case, there was no evidence in the chart to suggest that the original aortic valve replacement performed in August 2000 was performed incorrectly.  Rather, the examiner stated that paravalvular leak is "a complication that can occur in spite of everything being done correctly in the surgical and post-surgical setting."  The examiner further stated that even if the cardiomyopathy were considered chronic, it was most likely due to the natural progression of the disease as there was no evidence that it was due to VA treatment.  Finally, the examiner stated that there was no evidence in the records of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner also reiterated his finding that there was no evidence of additional chronic disability. 

In the February 2011 VA examination report, the examiner found after examining the Veteran and reviewing the claims file that the Veteran did not have a chronic cardiac disability as a result of the aortic valve replacement performed in August 2000, and that perivalvular leak is a known complication of valve replacement surgery.  The examiner also noted that a successful aortic root and aortic valve homograft operation to treat the perivalvular leak was performed, and that there was no evidence of clinical aortic insufficiency or congestive heart failure currently.  The examiner further found that there was no evidence of any additional chronic heart disability following the two aortic valve operations, and that there was no evidence of chronic health problems due to poor, negligent, or careless VA treatment.  Finally, the examiner found that there was no evidence of lack of proper skill, error of judgment, or similar instance of fault on the part of VA. 

In the September 2011 VA addendum opinion, the examiner reiterated his findings in the February 2011 VA examination report after reviewing additional treatment records associated with the file.  The examiner further explained that paraprosthetic leak referred to leakage of blood flow through a channel between the structure of the implanted valve and the cardiac tissue due to the lack of appropriate sealing.  It was also usually due to infectious endocarditis accompanied by abscess formation or significant calcification and fibrotic scarring of the annulus.  He stated that it was a known and well recognized complication of prosthetic valve implantation.  The examiner further found that any additional disability was due to the natural progression of the disease, which had been "significant."  Finally, the examiner reiterated his finding that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the hospital treatment, and that any additional disability was due to a known complication of the heart valve operation of which the Veteran had properly been informed.  

Based on the foregoing evidence, the Board finds that the requirements for establishing entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  The Board has considered the fact that the Veteran's aortic regurgitation and left ventricular functioning worsened following the August 2000 VA atrial valve replacement.  His ejection fraction declined from 55 percent prior to the operation to 25 percent in January 2001.  However, the VA examiners who reviewed the Veteran's medical records and examined him have found that he did not have additional disability following the corrective February 2001 aortic root valve replacement.  Rather, as noted in the July 2010 VA opinion by the cardiologist, the Veteran's most recent ejection fraction was 60 percent and therefore normal.  The August 2009 and February 2011 VA examination reports also state that the Veteran did not have additional disability following the second, January 2001 surgery.  Supporting these findings is the June 2001 VA treatment record, which reflects that the Veteran had a normal functioning prosthetic aortic valve, and the July 2001 VA chest x-ray showing "no acute disease."  

The Board has also considered the argument that the Veteran had some additional disability when he first submitted this claim in February 2001 which subsequently resolved.  However, even assuming this to be the case, there is no competent evidence showing that it was due to improper care on the part of VA in performing the August 2000 aortic valve replacement, that it was due to an unforeseeable event, or that there was lack of informed consent.  None of the VA examiners who reviewed the operation reports and other pertinent medical evidence found any evidence of negligent or improper care or treatment.  Rather, as stated by the VA cardiologist in the July 2010 opinion, paravalvular leak is "a complication that can occur in spite of everything being done correctly in the surgical and post-surgical setting."  The February 2011 VA examination report and September 2011 VA addendum opinion also state that paravalvular leak, which is essentially bleeding often associated with improper sealing and infection (as explained by the examiner), is a known and well recognized complication of prosthetic valve implantation.  The examiner also found that any additional disability would be a natural progression of the Veteran's underlying disease, which was considered severe.  

Lending further support to the examiners' findings is the August 2000 VA treatment record reflecting that the Veteran had been informed that bleeding and infection were possible complications of the procedure.  Thus, it is clear based on this record and the VA medical opinions that the Veteran's paravalvular leak was a reasonably foreseeable complication.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(2).  It is also important to note that while the Veteran had to undergo a second valve replacement in January 2001, not all of his heart pathology at the time was attributed to the paravalvular leak and infection, although this clearly played a role.  As already noted, the July 2010 and September 2011 VA opinions state that based on a review of the medical evidence, any additional disability was due to the natural progression of the Veteran's severe underlying heart disorder and not due to the August 2000 procedure.  

In sum, the competent evidence does not show that the Veteran incurred additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in performing the August 2000 aortic valve replacement, or that it was due to an event not reasonably foreseeable. 

The Board acknowledges the Veteran's contention that the need for a second surgery in January 2001 in itself established fault on the part of VA in performing the August 2000 procedure.  However, as discussed above, leaking and infection were known complications which could occur notwithstanding "everything being done correctly in the surgical and post-surgical setting," as stated in the July 2010 VA opinion.  Whether the Veteran incurred additional disability as a result of fault on the part of VA in performing the August 2000 procedure is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 ( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Neither the Veteran nor his representative have been shown to have the medical training or expertise necessary to render a competent opinion in this regard.  See Layno v., 6 Vet. App. at 469-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Board finds that the contentions by the Veteran and his representative are not competent and are outweighed by the findings to the contrary by the VA medical professionals discussed above, all of whom reviewed the pertinent medical evidence in detail, and most of whom also physically examined the Veteran. 

Thus, the preponderance of the competent and probative evidence of record, consisting of five VA medical opinions by three different medical professionals, shows that there was no fault on the part of VA in performing the August 2000 VA aortic valve replacement, and that any complications thereof, which the evidence shows did not result in additional chronic disability but rather temporary complications which resolved in the months following the second operation, were reasonably foreseeable, and indeed discussed with the Veteran.  The Veteran has not submitted any competent medical evidence calling into question these findings. 

Compensation under section 1151 can also be established if additional disability was incurred, in pertinent part, due to VA care furnished without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  In this case, the Board finds that the Veteran was sufficiently informed of possible complications of the August 2000 VA aortic valve replacement, including bleeding and infection, and that the operation was otherwise performed with his informed consent.  See 38 C.F.R. § 3.361(d)(1).  In this regard, VA regulation defines informed consent as follows: 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

38 C.F.R. § 17.32(c).  

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  

As noted above, minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Here, as discussed above, an August 2000 informed consent form signed by the Veteran and a witness is in the claims file, which states that the nature and purpose of the procedure, possible alternative methods of treatment, the risks involved, and possible complications were fully explained to him, and that he acknowledged that no guarantees had been made to him concerning the results of the operation or procedure.  The accompanying informed consent form also states that the risks and benefits of, and alternatives to the procedure were discussed with the Veteran in language understandable to him, that the Veteran had an opportunity to ask questions and indicate comprehension of the discussion, that he freely consented to the procedure without duress or coercion, and that the consequences of not undergoing the procedure were discussed.  Moreover, an August 2000 VA treatment record states that the possibility of bleeding and infection had been explained to the Veteran, as well as the benefits and disadvantages of a bioprosthetic valve versus a mechanical valve, and why the treating physician believed that a bioprosthetic valve was the best option for the Veteran.  

Based on these records, the Board finds that the informed consent process has been adequately documented, as required under section 17.32(d), and that the Veteran was fully informed of the fact that bleeding and infection were possible complications, that no guarantees as to the outcome of the procedure were made, and that all requirements set forth in section 17.32(c) were satisfied by the consent documents.  Finally, even assuming that there had been a failure to inform the Veteran of a potential adverse effect, the Board finds that a reasonable person would have still proceeded with the procedure, which the treating physician concluded was necessary to treat the Veteran's valvular heart disease with severe aortic regurgitation.  See McNair v. Shinseki, 25 Vet. App. 98 (2011) (holding that failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment, to include the consequences of foregoing the surgery).  The fact that such a substantial heart operation was performed, with all its attendant risks, indicates that the consequences of not undergoing the operation were yet more grave.  Accordingly, the Board finds that lack of informed consent has not been established. 

In conclusion, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of the August 2000 aortic valve replacement performed by VA is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for an additional disability as a result of VA treatment for an aortic valve replacement is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


